DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities: “the contraction ratio” is believed to be in error for “a contraction ratio”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu 2016/0003145 in view of Schwarz 2016/0363047 and Evans 2013/0216364.
	In regards to Independent Claim 1 and Dependent Claims 2-5, 8, 9, and 15, Qiu teaches a gas turbine engine (20) for an aircraft (paragraph [0036]), the gas turbine engine comprising: an engine core (26) comprising a turbine (44), a compressor (46), and a core shaft (40) connecting the 5turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (paragraph [0031]); an air intake (64) located upstream of the fan, the air intake having a ratio of intake length to fan diameter of from 0.20 to 0.60 (less than 0.4, paragraph [0014]) and defining a highlight area (at line A in figure 3a), a throat area (at line B in figure 3a) and a diffuser 10area (point between lines B and C in figure 3a); a nacelle (60) that at least partially surrounds the engine core and the fan; a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (paragraph [0031]); the gas turbine engine has a bypass ratio greater than 10 (paragraph [0036]); 15wherein the nacelle has a length (length of 60), 

    PNG
    media_image1.png
    532
    996
    media_image1.png
    Greyscale

Figure 3b of Qiu
Regarding Dependent Claims 10-13, Qiu in view of Schwarz and Evans teaches the invention as claimed and discussed above, and Qiu further teaches contraction ratios between the highlight area and the throat area between 1.20 and 1.35 (figure 3b shows a ratio of approximately 1.30 at the highlight area A, and between 1.017 and 1.037 at throat B, such that the ratio between the two areas is between 1.25 and 1.28 about the entirety of the inlet).
Regarding Dependent Claim 17, Qiu in view of Schwarz and Evans teaches the invention as claimed and discussed above, and Qiu further teaches that the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (32 is a high pressure spool, which turns at a higher rotational speed than the low pressure spool 40).
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Schwarz and Evans as applied to claim 1 above, and further in view of Waters “Analysis of Turbofan Propulsion System Weight and Dimensions”.
Regarding Dependent Claim 16, Qiu in view of Schwarz and Evans teaches the invention as claimed and discussed above.  However, Qiu in view of Schwarz and Evans does not teach that the modified mass flow rate is from 0.029 to 0.036 kgs-1N-1K1/2.  Waters teaches a method for sizing jet engines with a Mach number between 0.45 and 0.6 and the formula:

    PNG
    media_image2.png
    79
    478
    media_image2.png
    Greyscale

on page 6 of Waters.  Placing 0.45 and 0.6 as the outer bounds of the range of Mach numbers used for cruise speed of an engine, the modified mass flow rate (Q) is from 0.02425 to 0.0340, which overlaps the claimed range of 0.029 to 0.036.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to properly size the diameter of the front fan face of Qiu in view of Schwarz and Evans which to control the nacelle geometry of the engine (page 6 of Waters).

Response to Arguments
	With regards to applicant’s argument that Qiu does not relate to fan diameters of relatively large diameters, Examiner disagrees.  Qiu explicitly states “The engine 20 has a relatively large diameter fan section 22” on paragraph [0045] of the disclosure.
	Applicant's argument that “there is no reason or rationale to have modified Qiu to have included a larger fan diameter” is a mere allegation without factual support in the record.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common 
	With regards to applicant’s argument that Qiu does not teach a ratio of throat area to fan face area between 1.02 to 1.04, Examiner disagrees.  Qiu teaches the ratio in the rejection of the claims above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741